Citation Nr: 1443422	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for bilateral pes planus with hallux valgus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served in the US Army from March 1974 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee. 

The Veteran, along with his wife, testified during a videoconference hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

The case was remanded back to the RO in January 2011 for additional development of the record.

During the pendency of this appeal, the RO assigned a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU) effective from May 1, 2012.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Pursuant to 38 C.F.R. § 20.1304(b) (2013), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation. Although VBMS records show that the Veteran executed a VA Form 21-22 in September 2013 appointing Paralyzed Veterans of America as his representative, the Board may not accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b) (2013).  In that regard, the Veteran's claims folder was returned to the Board in March 2012 and there was no good cause explanation for the change in representation. The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ. See 38 C.F.R. § 20.1304(b)(1)(i) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected asthma and a rating in excess of 10 percent for his service-connected bilateral pes planus.  

At the outset, the Veteran submitted additional evidence directly to the Board in March 2012 (after the February 2012 Supplemental Statement of the Case) with a waiver of review by the Agency of Original Jurisdiction (AOJ); however, a review of the Veteran's electronic record reveals that additional VA medical evidence, including an August 2011 VA examination report was not addressed in the February 2012 SSOC and this evidence was constructively of record prior to the February 2012 SSOC, but it was not considered.  As such, the RO/AOJ must consider this evidence on remand

In addition, the Veteran submitted an August 2007 and October 2010 reports of medical care from Dr. Schussler in support of his claim.  In March 2011, the Veteran also provided the RO with an authorization requested the RO to obtain all private treatment records from the Schussler Foot Care Center in Clarksville, Tennessee from 2007 to present, but it does not appear that the records have been associated with the claims file or electronic record.  Accordingly, on remand, the RO should take the necessary steps to obtain another authorization if the current one has expired, and obtain the identified records not already of record from the Schussler Foot Care Center.  In this regard, it appears that the RO may have attempted to scan the records into VA's electronic record, but the actual records cannot be viewed by the Board in the electronic record.  

Also, the Veteran should be afforded another VA foot examination to address the current nature and severity of the service-connected pes planus to clarify whether the evidence shows marked deformity of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and/or severe spasm of the tendo achillis on manipulation.

Furthermore, with regard to the asthma claim, the January 2011 remand directives instructed the RO to schedule the Veteran for a VA examination and administer pulmonary function testing.  The Veteran was afforded an examination in March 2011 and the examiner indicated that pulmonary function tests (PFTs) are not necessary in this case because the Veteran's asthma is currently controlled on treatment.  It appears, however, that the RO did order the PFTs pursuant to the remand directive, and the testing took place in April 2011.  The actual test results, however, do not appear to be of record.  On remand, obtain the actual testing results from the April 2011 PFT.  

Finally, the Veteran reported in March 2012 that he was in receipt of disability payments from the Social Security Administration (SSA).  The medical records associated with the SSA disability award are not in the claims file or the electronic record, and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all pertinent VA records not currently of record, including but not limited to, PFT test results from April 2011.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record any private treatment records pertinent to his claims that have not already been obtained, to include all private treatment records from the Schussler Foot Care Center in Clarksville, Tennessee from 2007 to present.  See March 2011 VA Form 21 -4142, Authorization and Consent to Release Information to the Department of VA.  If the above authorization has expired, take the necessary steps to obtain another authorization and then obtain the identified records not already of record from the Schussler Foot Care Center from 2007 to present.  

3.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

4.  After completion of the above directives, schedule the Veteran for a VA foot examination to determine the current nature and severity of the Veteran's service-connected pes planus.  The claims file should be forwarded to the examiner for review and the examiner should have access to, and review, the electronic record.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should indicate whether the Veteran's pes planus is manifested by marked deformity and/or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and/or severe spasm of the tendo achillis on manipulation.  The examiner should also indicate whether or not the disorder is improved by orthopedic shoes or appliances.

5.  Then, after ensuring the examination report is adequate and undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


